TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




                                      NO. 03-02-00043-CV




                                  Albert Rivera, Jr., Appellant

                                                v.

             Texas Department of Protective and Regulatory Services, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. 95-01015, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




               Because appellant has failed to file a brief, we will dismiss his appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

               The Clerk of this Court filed the clerk=s record in this cause on January 28, 2002.

Accordingly, appellant=s brief was due on March 1, 2002. See Tex. R. App. P. 38.6(a).

               By postcard dated July 3, 2002, the Clerk of this Court notified the parties that the

appeal was subject to dismissal for want of prosecution unless appellant filed a brief by July 15,

2002, or tendered a motion for extension of time reasonably explaining the failure to do so. Thus

far, appellant has submitted neither a brief nor a motion for extension of time to file a brief.
               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).




                                            __________________________________________

                                            Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: August 30, 2002

Do Not Publish




                                               2